Case 6:19-cv-00027-SEH Document 20 Filed 05/06/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

NATHAN SHOWALTER,
Case No. CV 19-27-H-SEH
Plaintiff,

v.
ORDER FOR DISMISSAL
LOWE'S H@ME CENTERS, LLC, a
North Carolina corporation, a foreign
corporation d/b/a LOWE'S
COMPANIES, INC., TOM SMITH,
and DOES and ROES 1-5,

Nemo? Nome” Nome” Nee? “Nee Nee Ne” Nee? “mee” Nee” “Nene” Nee Nee”

Defendants.

 

Upon the parties Stipulation for Dismissal with Prejudice, IT IS HEREBY
ORDERED that the above-captioned action is DISMISSED with prejudice, each

party to pay its own fees and costs.

<<
Dated this day of May, 2020.

f Mebbrr,

Sam E. Haddon
United States District Judge
